Citation Nr: 1725658	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-19 522	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from July 1950 to September 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran also appealed the denials of service connection for cold injury of the bilateral upper and lower extremities, but these claims were granted in an October 2013 rating decision and, so, those issues are no longer before the Board. 

In January 2014 the Board issued a decision denying service connection for a psychiatric disability, to include PTSD, and remanding the issues of service connection for bilateral hearing loss and tinnitus. 

The Veteran appealed the Board's denial of service connection for an acquired psychiatric disability, to include PTSD, to the United States Court of Appeals for Veteran's Claims (Court).  In September 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion).  

In June 2016 the Board remanded the case to afford the Veteran the opportunity to testify in support of his claims, which he did at an April 2017 travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript thereof is of record.   

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran participated in the second landing at Inchon during the Korean Conflict at which time he experienced life threatening combat related stressors.  

2.  The Veteran's currently diagnosed PTSD is the result of inservice combat related stressors.  

3.  The Veteran's report of experiencing hearing loss and tinnitus during service, which continued to the present, is not credible and neither hearing loss nor tinnitus are shown until decades after service and are unrelated to military service, including any inservice acoustic trauma. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 51154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).  

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter of November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and personnel records are on file.  Also, private medical records have been obtained.  

The Veteran testified at a 2017 travel Board hearing before the undersigned VLJ but neither he nor his representative has not identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

The Veteran has been afforded VA examinations and opinions have been obtained as to the nature and etiology of each of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159 (c)(4).  

At the videoconference that Veteran's attorney challenged the adequacy of the 2013 VA psychiatric examination.  However, in light of the favorable outcome of the claim for service connection for PTSD, this matter will not be addressed in this decision.  

The Court remanded this case to discuss the matter of due process inasmuch as on January 9, 2014, the Board provided Appellant's counsel with a copy of his claims file but only 12 days later issued a decision.  The Court noted that the pertinent inquiry regarding due process is whether the totality of the situation provides claimants with adequate notice of judicial disposition of their claim and an adequate opportunity to challenge and adverse ruling.  Specifically, in this case, the Board was to discuss the Appellant's due process rights with regard to VA's duty to provide a copy of the claims file (and implicitly allowing for an appropriate amount of time within which to respond or submit evidence or argument prior to rendering a decision).  

In this case, since the Court remanded this case the Veteran has submitted additional medical evidence as to the claim for service connection for a psychiatric disorder, consisting of two statements and a Disability Benefits Questionnaire (DBQ) from a private physician.  Additional evidence was also submitted in the form of testimony at the April 2017 travel Board hearing, at which time the Veteran's attorney had the opportunity to submit additional argument.  Moreover, at the hearing it was agreed that the case would remain open for the submission of additional evidence and, so, one of the two statements from a private physician was submitted following that hearing.  Accordingly, the Veteran and his attorney have had amply time within which to submit all evidence and argument available to them.  As such, the Veteran has been provided with full and complete due process.  

In this case, there has been substantial compliance with the 2014 and 2016 Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the record on appeal. 

Background

Initially the Board notes that the Veteran's DD 214 indicates that his military occupational specialty was a truck driver; while the Veteran has testified that he also participated in combat. 

In this regard, the Veteran's service personnel records include a "Sea and Air Travel - Embarkation Slips" which shows that he "[a]rrived and disembarked at Inchon, KOREA on 3 June 1952."  Another document, "Expeditions - Engagements - Combat Record," shows that he "[p]articipated in operations against enemy forces in south and central Korea" from "3 June 1952" to "5 June 1953."   His military decorations were the Korean Service Medal with two stars, the U.N. Service Medal, and the Korean "PUC."  Yet another untitled document shows that he "[p]articipated in operations against enemy forces in south and central Korea: 3 June 1952 - 5 June 1953."

A June 1950 Report of Medical History, in conjunction with enlistment into the Marine Corps, shows that the Veteran reported not having or having had frequent trouble sleeping, frequent or terrifying nightmares, depression, memory loss, or nervous trouble of any sort.  

The July 7, 1950 service entrance examination revealed the Veteran's ears were normal, bilaterally, and his hearing was 15/15 in each ear but audiometric testing was not conducted.  He had dental caries which was not considered disqualifying.  

On re-examination on July 12, 1950, at Parris Island, South Carolina, the Veteran was found to have a scar of the left ear drum.  

Dental records show that in June 1953 the Veteran was given partial maxillary and mandibular dentures.  

On examination for discharge and re-enlistment in September 1953, psychiatrically, the Veteran was normal.  His hearing of the whispered and spoken voice was 15/15 in each ear but audiometric testing was not conducted.  

An August 1959 Report of Medical Examination at service discharge revealed that the Veteran had a tattoo, two scars, and a left variocele.  Psychiatrically, he was normal.  His hearing of the whispered voice was 15/15 in each ear but audiometric testing was not conducted.  

In a November 1962 Application for Outpatient Treatment the Veteran reported that while in Korea he had received a blow to the mouth which knocked out four front teeth and for which he had a partial plate made while in Korea.  

VA Form 10-2731, Request for Administrative and Adjudicative Action, reflects that the Veteran claimed that while in Korea from June 1952 to September 1953 he received a blow to the mouth knocking out four front teeth, for which a partial plate was made while he was in Korea.  

A January 1963 dental rating denied the Veteran's claim for VA dental treatment on the basis that there was no record of combat or service trauma to the teeth.  

The Veteran's original claim for VA benefits for hearing loss, tinnitus, frostbite, and PTSD was received on November 12, 2008.  

In VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD in November 2008 the Veteran reported that while in Korea with an engineering unit in the winter of 1952 an enemy prisoner got his hands on a rifle and tried to kill the Veteran.  The Veteran was hit with the butt of a rifle, knocking out the Veteran's teeth.  

Received in November 2008 was a report of private audiometric testing in June 2005 by the Brevard Ear, Nose, and Throat Center which showed that puretone thresholds, in decibels, at specified frequencies were as follows: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
6000
8000
Right 
20
15
25
80
90
95
85
Left 
10
15
40
100
95
100
90

Discrimination ability was 100 percent in each ear.  It was reported that he had had inservice noise exposure on a rifle range without ear plugs.  The diagnosis was a severe high frequency sensorineural hearing loss with excellent discrimination ability.  

In an adjunct statement by a nurse from that facility it was reported that the Veteran complained of hearing loss and noise in his left ear.  The sound was like a bird chirping and has been ongoing for about 3 weeks.  The onset was sudden and not associated with any definite event.  He had had mild bilateral decreased hearing loss for several years.  He denied any ear pain, history of head trauma or ear infections.  There were no aggravating factors and no alleviating factors.  His past medical history was remarkable for 10 years of service in the U.S. Marine Corps where he was exposed to gunfire and loud noise.  On examination his tympanic membranes were normal.  He had a sensorineural hearing loss and subjective tinnitus.  It was explained to him that his tinnitus was secondary to the sensorineural hearing loss.  

Based on the physical examination and testing and the information from a review of the Veteran's military records, his hearing loss and tinnitus were more likely than not directly related to acoustical trauma caused by occupational noise exposure during his military service with the U. S. Marine Corps.  

In May 2009 the RO made a Formal Finding of a Lack of Information Required to Corroborate Stressor(s) Associated With a Claim for Service Connection for PTSD.  It was found that with respect to the Veteran's claim that an enemy prisoner got loose and knocked his teeth out with another soldier's rifle, the information required to corroborate the stressful event described by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The efforts made to obtain the relevant information were set forth.  

In VA Form 21-4138, Statement in Support of Claim, dated May 1, 2009, and received May 14, 2009, the Veteran reported that while on guard duty in Korea a fight between Italian military, Korean civilians, and North Korean prisoners led to his having several teeth knocked out for which he was given a partial dental plate.  

In a July 22, 2009 addendum the RO made another Formal Finding of a Lack of Information Required to Corroborate Stressor(s) Associated With a Claim for Service Connection for PTSD.  

On VA audiology examination in September 2013 a certified consultant in acoustical audiology reported that although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor inter-test reliability.  Test results were considered invalid and unreliable and therefore were not reported.  

The Veteran was afforded a VA examination in September 2013 as to residuals of cold weather injuries.  

On VA psychiatric examination in September 2013 the examiner reported that according to the examination request, "Under the new criteria, the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  If the Veteran's contention can be considered accurate, however, there is a low probability that there is going to be documentation of alterations in function that may have resulted in functional traumatization."  

At the examination the Veteran reported having suicidal and assaultive ideation.  He reported that on one occasion some Italian soldiers had four Korean prisoners and somehow one of the prisoners got his hands on a rifle and struck the Veteran in the mouth with the butt plate.  All but two of his upper teeth were knocked out.  He remembered his emotional reaction to this as primarily being angry.  
 The Veteran also reported that he had participated in the Second Landing at Inchon.  His unit was apparently in the second back-up wave.  He said there were some casualties from shelling, but he did not engaged in hand-to-hand combat.  He stated that there were some individuals lost to whom he was close, but he stated that, "you get over it in a couple of days."  

After service he had been married three times.  He had disturbing dreams that rarely reach the proportions of nightmares.  The last nightmare that he had concerned his being chased by "someone who was an enemy in high school."  He had sleep difficulties, but there was no notable irritability, hypervigilance or startle reaction.  

The examiner concluded that the Veteran did not meet diagnostic criteria for PTSD.  Rather, he reported no significant clinical anxiety.  Given his level of activity, it was difficult to characterize him as being depressed although he was quite irritated, dissatisfied, and unhappy about having to quit drinking since that was a major part of his social activity.  Also, signs of vegetative depression, cognitive depression, and true affective anomaly seemed to be lacking in spite of his stating that taking care of his daughter was the only thing that he now had to live for.  The examiner could not discern any symptoms that qualified for a diagnosis of under DSM rules.  There was no psychiatric diagnosis.  It was opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  

An October 2013 rating decision granted service connection for residuals of cold injuries of all of the Veteran's extremities because of his service in the cold weather in Korea.  

On VA audiology examination in March 2015 the examiner reported having reviewed the Veteran's clam file and service medical records.  Audiometric testing revealed that the Veteran's puretone thresholds, in decibels, at specified frequencies were as follows: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
6000
8000
Right 
25
30
55
90
95
105
85
Left 
30
25
50
100
95
100
80

Discrimination ability was 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was a bilateral sensorineural hearing loss.  

The examiner opined that it was not at least as likely as not (50% probability or greater) that the bilateral hearing loss was caused by or a result of an event in military service.  The rationale was that upon enlistment and separation a normal whisper test was documented with no complaints of hearing loss.  The Veteran reported that he was not able to re-enter the Marines in 1962 due to his hearing loss but documentation of this event was not seen in the claim file or service medical records.  He reported having filing a claim in 1962 for dental conditions and hearing loss, but in 1963 there was only a claim for dental conditions.  Hearing loss was not claimed until 2008.  He reported having worked in supply, and then in his last two years during service he was on the rifle range, but he reported being exposed a few times a week, which was not consistent noise exposure.  The evidence did not support acoustic damage during service but, rather, a delayed onset hearing loss.  He did not report hearing problems in the service medical records and did not claim hearing loss when he stated he did in 1962, but in 2008.  

The examiner cited to a landmark report, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine, which stated that there was no scientific basis to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Institute of Medicine stated: 

There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur. 

This study remained the definitive consensus in this matter.  

Notably, the examiner further stated that the Veteran reported that he was deployed to Korea for 1.5 years.  He stated he was in active combat.  He was exposed to rifle fire and heavy shells.  He stated he was exposed a few times a week.  He stated hearing protection was not provided.   The Veteran reported having first perceived hearing problems in 1962 when he was turned down from getting back into the Marines due to his hearing loss.  

With respect to tinnitus, the Veteran reported having bilateral intermittent tinnitus daily.  The onset was about 15 years ago.  He described the tinnitus a bird chirping and grinding noise. He stated it could keep him from sleeping at night.  

The examiner opined that tinnitus was less likely than not (less than 50% probability) a symptom associated with the Veteran's hearing loss.  The rationale was that although hearing loss and tinnitus were commonly present together they were not necessarily mutually occurring and had varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc. Hearing loss does not cause tinnitus or vice versa.  

The examiner also opined that it was less likely than not (less than 50% probability) that tinnitus was caused by or a result of military noise exposure.  The rationale was that there were no reports or complaints of tinnitus in the service medical records.  The Veteran reported the onset as about 15 years ago, which was many years post military service.  Noise induced tinnitus would occur at the time of exposure and not years later.  

In a January 2016 PTSD Disability Benefits Questionnaire (DBQ), completed by Dr. J. L., a former Battalion Surgeon in Vietnam, there were diagnoses of PTSD, combat, Korea; depression, associated with PTSD; and anxiety - flashbacks.  The physician stated that records of VA had been provided by the Veteran's attorney.  It was stated that the Veteran did not have a traumatic brain injury.  The Veteran's sentinel events were combat experience in Korea.  As to criterion A, the Veteran had experienced events which were life threatening.  Signs and symptoms contained in criterion B, C, and D were listed.  It was stated that he had served in combat and obviously had PTSD. 

In a January 2017 statement Dr. J. L., a former Battalion Surgeon in Vietnam, reported having treated the Veteran since January 2016 for PTSD.  

At the April 2017 travel Board hearing the Veteran testified that he participated in the second landing at Inchon in 1952.  When his unit hit the beach they were under fire from mortar shells, and several of his service comrades were killed.  He could feel the concussions from the mortar shells and feared for his life.  Later, his unit moved inland and he drove a water tanker which came under enemy fire.  He also had to participate in patrols, at which times he again came under fire.  While he was most often not on the front line of combat, he was in a combat environment and exposed to mortar and small arms fire.  

The Veteran testified that it appeared that the VA psychiatrist that examined him had down played the Veteran's combat experiences, particularly participation in the second landing at Inchon.  He testified that there had been a miscommunication because the Veteran had not meant that he soon recovered from the deaths of his friends at the second landing at Inchon but was attempting to report what a sergeant had told him at that time.  

As to hearing loss and tinnitus the Veteran testified that while in boot camp in 1950 he had excelled at the rifle range, and had stayed on, almost like an instructor but he not used ear plugs or any hearing protection.  He had also been exposed to explosions from mortar fire at the second landing at Inchon.  He had had difficulty hearing during active duty which he had not recognized but which had been recognized by other service members.  

After service in Korea, having reenlisted, he had spent much of his time on a rifle range because of his expertise and had even shot with the Marine Corps rifle team, and all this without hearing protection.  

The Veteran testified that he had complained of his problems at sick bay but nothing had been done.  He had had a hearing loss and tinnitus when discharged from military service but had not been given a physical examination at the time of his separation from service or allowed to report any medical history.  He had not been given audiometric testing at any time during active service.  Not long after he separated from military service, he had attempted to reenlist but had been rejected because his hearing was bad.  

In a May 2017 statement Dr. J. L., a former Battalion Surgeon in Vietnam, again reported having treated the Veteran since January 2016 for PTSD.  The prevailing cause of his PTSD was his combat experience in Korea from 1951 to 1953.  It was repeated that the prevailing cause of his PTSD was his combat experience and stressors while in Korea. 


Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans, a rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss and tinnitus, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § .303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258, 260 (2015) (holding "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'.")  

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38C.F.R. 3.304(f)(3).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional generally cannot be used to establish the occurrence of a stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD."  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

An Acquired Psychiatric Disability, Including PTSD

As noted above, lay testimony of a combat veteran as to a combat related stressor is conclusive evidence thereof if such lay evidence is credible and consistent with his military service.  Here, the service personnel records document the Veteran's participation in operations against the enemy upon disembarkation at Inchon.  Thus, while the Veteran did not have a military occupational specialty which, by itself, which would suggest participation in combat, his service personnel records corroborate his participation in the beachhead landing at Inchon against the enemy.  Thus, it is shown that he participated in combat and that the combat related stressors related to that beachhead assault are consistent with his military service.  

In short, the Board finds that even without addressing the noncombat related stressor of having been struck in the mouth by a rifle butt wielded by a prisoner of war, the Veteran's participation in the second landing at Inchon establishes the existence of the requisite inservice combat related stressor.  

All that must now be shown is that the Veteran has PTSD which is related to his combat.  As to this there are conflicting medical opinions.  

The Board must weigh but may favor one conflicting medical opinion over another.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion or examination report should contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinions of private treating physicians are not presumptively entitled to greater weight but they may not be discounted solely because that physician did not review the claims file; nor may a VA medical opinion be given greater weight solely because the claim file was reviewed.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also D'Aries, 22 Vet. App. 97, 107-08 (2008); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id., that a private physician's opinion is competent evidence even without review of service treatment records).  

Initially, the Board notes that the inability of the RO to confirm a stressor, as indicated in the formal findings of a lack of information for stressor verification, focused solely upon the Veteran's report of having been struck by a prisoner with a rifle butt knocking out some teeth.  There was no effort to verify his participation in combat.  Also, it must be noted that the September 2015 VA psychiatric examiner saw fit to specifically report the instructions for that examination which were that if the Veteran's assertion was accurate there was a low probability of documentation of alterations function indicative of trauma.  This also seems to have been an instruction to that examiner to focus upon the noncombat stressor of an assault by a prisoner.  It was noted that the Veteran had been in the second landing at Inchon but had reportedly indicated that the loss of lives of fellow comrades had not significantly affected him.  However, the Veteran's testimony is that he had attempted to relate to the examiner what had been told to him during service by a supervising sergeant, and not his own personal reactions to the deaths of others.  Also, the 2013 examiner did not record how the Veteran reacted to the experience of the beach head assault at Inchon when he was subjected to enemy attack from mortar fire.  In sum, the September 2015 VA psychiatric examiner opined that the Veteran did not have PTSD but a fair reading of the examination report indicates that this was premised on an unstated belief that the Veteran did not have any combat stressors which would have placed his life in jeopardy.  

The 2013 VA psychiatric examiner reported that the Veteran did not have the signs and symptoms which are typical of PTSD.  On the other hand, the Veteran's private psychiatrist extensively listed and reported that Veteran's signs and symptoms of PTSD in the 2016 PTSD DBQ.  The private psychiatrist concluded in the 2016 DBQ, and in two other statements, that the Veteran had PTSD which was premised upon his participation, and having been subjected to typical life threatening stressors, in combat.  

The Board finds that the Veteran did participate in combat and that his lay testimony at the travel Board hearing is consistent with the circumstances of his participation in the second landing at Inchon, thus establishing the requisite inservice combat related stressor.  The Board further finds that because the private psychiatrist's opinion that the Veteran had combat related PTSD is premised upon such combat participation, which was not found by the 2013 VA psychiatric examiner, that the opinion of the Veteran's private treating psychiatrist has greater probative value when weighed against the negative opinion of the 2013 VA psychiatric examiner.  

Accordingly, with the favorable resolution of doubt, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service and VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992) and Hensley, supra, at 159.  

The Veteran provided testimony as to his combat service in Korea and having been at firing ranges when he was exposed to loud noises mortars, rifles, and small arms fire, all without hearing protection which he testified caused a hearing loss and tinnitus, both of which he first noticed during active service and which have persisted since then.  However, the November 2008 private audiology report noted that the Veteran had had a mild bilateral hearing but only for several years, and this does not antedate a hearing loss to military service decades earlier.  

Initially, the Board notes that early in the Veteran's military service, apparently in boot camp in July 1950, he was found to have had some scarring of the left tympanic membrane.  However, this has never been confirmed since that time.  Even the private audiology evaluation observed in 2008 that a physical examination found that his tympanic membranes were normal.  In sum, there is nothing in the evidentiary record indicating that any left ear drum scarring in 1950 eventually caused or even contributed to any subsequent hearing loss or tinnitus, both of which are claimed to be bilateral and the scarring during service was found only on the left tympanic membrane.   

The STRs do not indicate that the Veteran ever underwent audiometric testing at any time during active service.  As to his testimony that he had both bilateral hearing loss and bilateral tinnitus when discharged from service, he also testified that he was not provided an examination at service discharge and had not had the opportunity to report his medical history in any adjunct medical reports.  While there is no medical history questionnaire in conjunction with his examination for service separation in August 1959 discharge examination, the STRs are clear that he was, in fact, provided an examination for separation from service which found and listed on the report specific abnormalities, contrary to his testimony.  Similarly, the Veteran offer virtually nothing to confirm that he was rejected for reenlistment into the Marine Corps because it was, as he has stated, found that he had defective hearing.  

Significantly, there are conflicting medical opinions in this case.  Some factors for consideration in weighing the probative value of diagnoses or opinions are the extent and accuracy of data and history relied upon, past treatment of the Veteran, the use of examination findings, the use of clinical, laboratory or radiological studies, a review of claim file (which is not required of private physicians) or other clinical records, and a review of medical literature.  Generally see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010).  

At the 2015 VA audiology evaluation the Veteran reported having filed a claim for service connection for hearing loss when he filed a VA dental claim in 1962.  However, just as the VA audiologist found, the Board also finds, that other than the Veteran's assertions there is virtually nothing in the record which even remotely suggests that the Veteran filed or ever intended to file a claim for service connection for hearing loss, or that he had either a hearing loss or tinnitus, or both.  Rather, he did not claim service connection for hearing loss or tinnitus until 2008, almost 50 years after he was discharged from active service.  While the 2015 VA examiner noted that sensorineural hearing loss and tinnitus was often associated with one another they did not, necessarily, arise from the same cause, the same time, or one arise from the other.  

In this connection, the Court stated in Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) that VA Training Letter 10-02 described sensorineural hearing loss stating that, in pertinent part, "[t]he two most common causes of SNHL [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Similarly, in Fountain v. McDonald, 27 Vet. App. at 267 it was noted that VA Training Letter10-02 described tinnitus stating, in pertinent part, "[s]ensorineural hearing loss, such as from presbycusis or acoustic trauma, is the most common cause of tinnitus.  However, the etiology of tinnitus often cannot be identified, because there are so many potential causes that it is impossible to select one.  In addition to sensorineural hearing loss, other known causes are Meniere's disease, head injury (including traumatic brain injury), otosclerosis, cerebrovascular disease, neoplasms, numerous types of ototoxic medications, hypertension, kidney disease, dental disorders, and many other medical conditions."   

As to this, the 2008 report of a nurse at a private medical facility observed that the Veteran's tinnitus had been ongoing for about 3 weeks.  This also postdates the onset of tinnitus to a time almost a half a century after service.  Indeed, it was noted that the tinnitus had been of sudden onset, and not associate with any event.  

Both the 2008 private evaluation and the 2015 VA evaluation report audiometric testing and the results of each show that, at those times, the Veteran had a hearing loss in each ear by VA standards.  

The 2008 private evaluation noted the Veteran's years of military service and exposure to acoustic trauma and concluded, without stating any rationale, that bilateral hearing loss and tinnitus were more likely related to such noise exposure.  On the other hand, the private evaluation also stated that the Veteran was informed that his tinnitus was secondary to his sensorineural hearing loss.  It was not explained or otherwise made clear how tinnitus could be both of service origin and also secondary to a sensorineural hearing loss.  

The 2015 VA audiology evaluation also noted that Veteran's military history of noise exposure but after reviewing the STRs found nothing indicating that he reported having a hearing loss during service, as he subsequently testified; had not claimed service connection for hearing loss or tinnitus until 2008 when he had much earlier claimed VA dental benefits in 1962; noted the Veteran's report of the onset of tinnitus only 15 years earlier, i.e., about 2000; and cited medical literature, and indicated that hearing loss and tinnitus due to acoustic trauma would manifest at the time or shortly after such trauma and not many years later, as was shown to be the case here.  The Board finds these reasons and bases to be persuasive when compared to the findings of the private clinical source which were essentially no more than conclusions without explanation.  

For the foregoing reasons, the Board gives greater probative value to the opinion of eh 2015 VA audiologist in concluding that neither bilateral hearing loss nor tinnitus were likely to be related to military service.  

Lastly, as to the 2008 private evaluator's report that the Veteran's tinnitus was secondary to his sensorineural hearing loss, service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has instructed that if a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must consider a theory of secondary service connection for tinnitus based on the appellant's service[-connected bilateral hearing loss because VA is required to consider all theories of entitlement.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  

However, because for the foregoing reasons and bases service connection is not warranted for bilateral hearing loss, service connection may not be granted for tinnitus even if it is caused or aggravated by the Veteran's nonservice-connected bilateral hearing loss.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


